Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 1 of 18 PageID #: 4185
                               REDACTED



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

 OYSTER OPTICS, LLC,
                                                2:18-cv-00478-JRG
                  Plaintiff,
 v.

 ALCATEL-LUCENT USA INC.,

                  Defendant.



                ALCATEL-LUCENT USA INC.’S OPPOSITION
         IN RESPONSE TO PLAINTIFF’S MOTIONS IN LIMINE (DKT. 18)
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 2 of 18 PageID #: 4186



                                                   TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ 2
TABLE OF EXHIBITS .................................................................................................................. 4
   OPPOSITION TO MIL NO. 1: TO PRECLUDE INVALIDITY THEORIES NEVER
   DISCLOSED IN INITIAL OR AMENDED INVALIDITY CONTENTIONS .......................... 1

   OPPOSITION TO MIL NO. 2: TO PRECLUDE INVALIDITY TESTIMONY BASED ON
   “BACKGROUND REFERENCES” IDENTIFIED DURING FACT DISCOVERY ................. 2

   OPPOSITION TO MIL NO. 3: TO PRECLUDE UNTIMELY, ELEVENTH-HOUR
   DISCLOSURE OF LONG-HELD PIRELLI PRIOR-ART WITNESSES, DOCUMENTS,
   AND PRODUCT SAMPLES...................................................................................................... 3

   OPPOSITION TO MIL NO. 6: TO EXCLUDE EVIDENCE OF NO-LONGER-ASSERTED
   PATENTS AND CLAIMS, PRODUCTS, AND/OR NON-ASSERTED INFRINGEMENT
   THEORIES ................................................................................................................................. 5

   OPPOSITION TO MIL NO. 7: TO PRECLUDE ANY REFERENCE TO OYSTER BEING
   LITIGIOUS OR ITS BUSINESS MODEL BEING FOCUSED ON FILING LAWSUITS ....... 6

   OPPOSITION TO MIL NO. 8: TO PRECLUDE ARGUMENT OR EVIDENCE ABOUT A
   PARTY WITNESS’S INVOLVEMENT IN OTHER, UNRELATED CASES.......................... 7

   OPPOSITION TO MIL NO. 9: TO EXCLUDE HEARSAY OPINION OF THIRD-PARTY
   “EXPERT” .................................................................................................................................. 8

   OPPOSITION TO MIL NO. 10: TO PRECLUDE REFERENCE TO DELAYED PAYMENT
   OF PATENT MAINTENANCE OR CORPORATE FEES ........................................................ 9

   OPPOSITION TO MIL NO. 11: TO PRECLUDE                                                                          AGREEMENT . 10




                                                                      2
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 3 of 18 PageID #: 4187



                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
CASES

Better Mouse Co., LLC v. SteelSeries ApS,
    No. 2:14-CV-198-RSP, 2016 WL 3611560 (E.D. Tex. Jan. 5, 2016) ...................................2, 3

Freeny v. Murphy Oil Corp.,
   No. 2:13-CV-791-RSP, 2015 WL 11108703 (E.D. Tex. May 29, 2015) ..................................2

Georgia-Pacific Corp. v. U.S. Plywood Corp.,
   318 F. Supp. 1116 (S.D.N.Y. 1970).......................................................................................7, 9

Huawei Techs. Co. v. T-Mobile US, Inc.,
   Case No. 2:16-CV-52-JRG-RSP, Dkt. No. 440 (E.D. Tex. Sept. 15, 2017) .............................6

iFLY Holdings LLC v. Indoor Skydiving Germany GmbH,
   No. 2:14-CV-01080-JRG-RSP, 2016 WL 3680064 (E.D. Tex. Mar. 24, 2016) .......................4

Metaswitch Networks Ltd. v. Genband US LLC,
   No. 2:14-cv-744-JRG-RSP, Dkt. No. 289 (E.D. Tex. March 1, 2016) ......................................7

MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
  No. 14-CV-03657, 2019 U.S. Dist. Lexis 120182 (N.D. Cal. July 18, 2019) ...........................6

Pozen Inc. v. Par Pharma., Inc.,
   2010 WL 11431483 (E.D. Tex. Jun. 8, 2010)........................................................................3, 4

St. Lawrence Commc’n LLC v. ZTE Corp.,
    No. 2:15-CV-349, 2017 U.S. Dist. Lexis 228923 (E.D. Texas Mar. 2, 2017) ..........................7

ThinkOptics, Inc. v. Nintendo of Am., Inc.,
   No. 6:11-CV-455, 2013 WL 5934471 (E.D. Tex. Sept. 11, 2013) ............................................2

Ziilabs, Inc. v. Samsung Elecs., Co.,
    2015 WL 7303352 (E.D. Tex. Aug. 25, 2015) ..........................................................................3

RULES

FED. R. EVID. 801(d)(2) ...................................................................................................................9

FRE 403 ...........................................................................................................................................6




                                                                         3
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 4 of 18 PageID #: 4188



                                  TABLE OF EXHIBITS

Exhibit A:   Excerpt from Expert Report of Dr. George Papen Regarding Invalidity of U.S.
             Pat. No. 6,476,952; U.S. Pat. No. 6,594,055; U.S. Pat. No. 7,099,592; U.S. Pat.
             No. 7,620,327; and U.S. Pat. No. 8,374,511 (Jan. 10, 2018) (“Papen Rep.”)

Exhibit B:   Excerpt from Transcript of the Deposition of Dr. George Papen (Feb. 7, 2018)
             (“Papen Dep. Tr.”)

Exhibit C:   Order on Motions in Limine, Huawei Tech. Co. Ltd. v. T-Mobile US, Inc., No.
             2:16-cv-0052, Dkt. No. 440 (E.D. Tex. Sept. 15, 2017)

Exhibit D:   Excerpt from Alcatel-Lucent USA, Inc.’s P.R. 3-3 Invalidity Contentions (June
             23, 2017) (“Alcatel’s Invalidity Cont.”)

Exhibit E:   Excerpt from Expert Report of Stephen E. Dell, CVA Relating to Alcatel-Lucent
             USA, Inc. (Jan. 10, 2018) (“Dell Rep.”)

Exhibit F:   Excerpt from Transcript of the Deposition of Jeffrey Ronaldi (Dec. 6, 2017)
             (“Ronaldi Dep. Tr”)

Exhibit G:   Excerpt from Expert Report of Dr. John Dallesasse Regarding Infringement of
             U.S. Patent Nos. 6,476,952; 6,594,055; 7,099,592; 7,620,327; and 8,374,511 by
             Defendant Alcatel-Lucent USA, Inc. (Jan. 10, 2018) (“Dallesasse Rep.”)

Exhibit H:   Excerpt from Transcript of the Deposition of Stephen Eric Dell, CVA (Feb. 14,
             2018) (“Dell Dep. Tr.”)




                                              4
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 5 of 18 PageID #: 4189



       Defendant Alcatel-Lucent USA Inc. (“ALU” or “Alcatel”) respectfully opposes Plaintiff

Oyster Optics, LLC’s motions in limine (Dkt. 18), as follows.

OPPOSITION TO MIL NO. 1: TO PRECLUDE INVALIDITY THEORIES NEVER
DISCLOSED IN INITIAL OR AMENDED INVALIDITY CONTENTIONS

       Oyster seeks to exclude an anticipation theory that was expressly disclosed in the report of

Alcatel’s invalidity expert, Dr. Papen, and about which he testified during his deposition. Oyster’s

motion is in reality an untimely motion to strike a portion of Dr. Papen’s expert report. The Court’s

Amended Docket Control Order (“DCO”) (in -1302) provides that motions to strike expert

testimony were due on or before February 26, 2018, and that no motion to strike expert testimony

could be filed after that date without leave of Court. Dr. Papen’s deposition was taken on February

7, 2018, well before the February 26 deadline. Thus, Oyster was able but chose not to file a motion

to strike Dr. Papen’s testimony as to the allegedly new anticipation theory.

       The anticipation theory at issue was clearly and thoroughly addressed in Dr. Papen’s

opening report. Dr. Papen provides a detailed analysis as to how the Pirelli system and the RXT

module therein anticipate claims 5, 36, and 38 of the ’327 patent. (Ex. A, Papen Report ¶¶ 483-

563.) Specifically, Section VIII(D)(a)(iv-viii) of his report explains how the Pirelli system

(including specifically the RXT module), alone, satisfies each element of claims 5 (¶¶ 483-544),

36 (¶¶ 547-62), and 38 (¶ 563). At his deposition, Dr. Papen also explained that the headings for

these subsections inadvertently used the word, “obvious,” instead of “anticipated.” (Ex. B, Papen

Dep. Tr. at 145:1-147:10.) Oyster’s motion improperly focuses on a typographical error and

ignores the actual substance of Dr. Papen’s opinions—which indisputably contains a complete

analysis of the disclosure of every claim element by the Pirelli system.

       Because this theory is plainly disclosed in his report, Oyster has no basis to challenge Dr.

Papen’s testimony. The relief Oyster seeks – to strike Dr. Papen’s theory because Oyster believes



                                                 1
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 6 of 18 PageID #: 4190



it was not sufficiently disclosed in invalidity contentions – is not appropriate in a motion in limine.

That challenge―which would require more detailed briefing and would in any event fail on the

merits―has been waived. Oyster has offered no justification, much less good cause, for raising

its challenges to Dr. Papen’s testimony well after the deadline specified in the -1302 DCO. Thus,

Dr. Papen’s testimony on these issues is appropriate and Oyster has waived any challenges it could

have brought previously. The Court should deny Oyster’s MIL No. 1.

OPPOSITION TO MIL NO. 2: TO PRECLUDE INVALIDITY TESTIMONY BASED ON
“BACKGROUND REFERENCES” IDENTIFIED DURING FACT DISCOVERY

       In its MIL No. 2, Oyster seeks to preclude any reliance by Alcatel and its expert on prior

art references that are not included in Alcatel’s election of prior art. While such non-identified

references will not be used as anticipatory prior art or as part of prior art combinations to prove

obviousness, Oyster’s request goes too far in that it would preclude Alcatel from even referring to

this prior art to discuss the state of the art. See Freeny v. Murphy Oil Corp., No. 2:13-CV-791-

RSP, 2015 WL 11108703, at *1 (E.D. Tex. May 29, 2015) (denying plaintiff’s motion in limine to

preclude testimony regarding any prior art references not listed in defendant’s election of prior

art). This Court has found that reliance on unelected references for purposes of explaining the

state of the art—or rebutting assertions relating to the value of the patent—does not violate an

order that requires the parties to limit the references by which they will attempt to prove invalidity.

See Better Mouse Co., LLC v. SteelSeries ApS, No. 2:14-CV-198-RSP, 2016 WL 3611560, at *1

(E.D. Tex. Jan. 5, 2016); ThinkOptics, Inc. v. Nintendo of Am., Inc., No. 6:11-CV-455, 2013 WL

5934471, at *1 n.1 (E.D. Tex. Sept. 11, 2013).

       Alcatel’s invalidity expert Dr. Papen relies on certain references to describe the state of the

art relating to phase modulation at the time of the claimed invention of the ’327 patent. (See Dkt.




                                                  2
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 7 of 18 PageID #: 4191



493, Mot., Ex. 4 ¶ 478 (describing the state of the art with respect to modulation techniques).)1

This reliance is within the scope of permissible use of unelected references. See Better Mouse Co.,

No. 2:14-CV-198-RSP, 2016 WL 3611560, at *1 (permitting the use of nonelected references

other than patent applications to demonstrate the state of the art). Oyster’s motion to preclude all

testimony based on unelected references should therefore be denied.

OPPOSITION TO MIL NO. 3: TO PRECLUDE UNTIMELY, ELEVENTH-HOUR
DISCLOSURE OF LONG-HELD PIRELLI PRIOR-ART WITNESSES, DOCUMENTS,
AND PRODUCT SAMPLES

       Oyster seeks to preclude evidence that was expressly disclosed and relied on by Alcatel’s

invalidity expert and is directly relevant to the prior art Pirelli System, which is a key part of

Alcatel’s invalidity defense. Alcatel understands that Cisco has previously summarized the timing

and disclosure of the witnesses, the physical sample, and the documents Oyster now complains

about (see, e.g., -1302 Dkt. No. 524 at 3-5). But Oyster’s arguments do not apply to Alcatel.

Alcatel sought this information from Cisco, disclosed to Oyster the documents, witnesses, and the

physical sample as soon as Alcatel learned of them from Cisco, and therefore timely disclosed the

system to Oyster. Thus, Oyster cannot allege any “lack of diligence” on behalf of Alcatel.

       Moreover, Oyster bases this motion in limine on a slew of belated and backdoor discovery

grievances—raised for the first time at the eve of trial—under the guise of motion in limine

practice. Oyster’s motion does not contend that the evidence is not relevant or probative. Nor can

Oyster dispute that the pertinent material was in Alcatel’s invalidity contentions and expert report

on invalidity (Ex. D, Alcatel Invalidity Cont. at 14, 19-20; Ex. A, Papen Rep. ¶¶ 483-563; Dkt.


1
  Similarly, this Court has repeatedly allowed experts to discuss references beyond those used for
invalidity arguments as they relate to “(1) background material relevant to the technology at issue;
(2) state of the art; and (3) establishing what one of skill in the art would have known at the time
of the invention.” Ziilabs, Inc. v. Samsung Elecs., Co., 2015 WL 7303352, at *2 (E.D. Tex. Aug.
25, 2015); see also Pozen Inc. v. Par Pharma., Inc., 2010 WL 11431483, at *8 (E.D. Tex. Jun. 8,
2010).


                                                 3
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 8 of 18 PageID #: 4192



493, Mot., Ex. 3), and that Oyster did not move to strike either of those. Oyster does not suggest

there is anything unduly prejudicial about the evidence itself—all this evidence is relevant only to

the Pirelli prior art system of which Oyster was well aware and does not cause any prejudice to

Oyster.

          In its initial invalidity contentions dated June 23, 2017, Alcatel disclosed the Pirelli System

as prior art and incorporated by reference Cisco’s invalidity contentions. (Ex. D, Alcatel Invalidity

Cont. at 7, 14, 19-20.) Cisco investigated the Pirelli System and provided to Alcatel and Oyster

further information regarding witnesses having knowledge of the Pirelli System (Mr. Bonato and

Mr. Gazzola), as well as additional documents relating thereto, all with at least three weeks of fact

discovery left and twelve weeks prior to the close of expert discovery.               Those witnesses,

documents, and hardware properly corroborate and supplement the Pirelli System, of which Oyster

long had notice, and are reflected in Alcatel’s expert report on invalidity. (Ex. A, Papen Rep.

¶¶ 483-563; Dkt. 493, Mot., Ex. 3); Pozen Inc. v. Par Pharm., Inc., No. 6:08-CV-437, 2010 WL

11431483, at *5 (E.D. Tex. June 8, 2010).

          Moreover, Oyster had ample time to depose the Pirelli witnesses in fact discovery, but

declined. In any event, after final judgment was rendered in the -1302 litigation, on May 29 and

May 30, 2019 Oyster took the depositions of the Pirelli witnesses, Mr. Bonato and Mr. Gazzola

(notably, without informing Alcatel that the depositions were occurring), as part of its co-pending

litigation with Infinera Corporation. As a result, any Oyster-perceived prejudice has long since

been cured. And Oyster also had a full opportunity to depose Dr. Papen as to what information

they told him, the Pirelli documents that he relied upon, and the Pirelli hardware he detailed in his

expert report. iFLY Holdings LLC v. Indoor Skydiving Germany GmbH, No. 2:14-CV-01080-JRG-

RSP, 2016 WL 3680064, at *2 (E.D. Tex. Mar. 24, 2016). Regarding the physical sample, it was




                                                    4
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 9 of 18 PageID #: 4193



made available to Oyster during fact discovery and inspected by Oyster’s invalidity expert. This

sample is part of the prior art system charted in Defendants’ invalidity contentions; was inspected

by all party experts on the issue of validity and by Oyster’s counsel before the expert report

deadlines; and forms significant parts of all expert reports on the issue of validity. For the

documents, Alcatel produced all of the Pirelli prior art documents it had located at the time

invalidity contentions were served in June 2017, and Alcatel continued to provide Oyster with

notice of the documents as they became available to Alcatel.

       In sum, this motion in limine does not apply to Alcatel because Alcatel diligently sought

information about the Pirelli system from Cisco, told Oyster everything Alcatel knew about the

Pirelli system as soon as Alcatel knew about it, and gave Oyster everything Alcatel had about the

Pirelli system as soon as Alcatel had possession of it. If Oyster had any reasonable concerns about

Alcatel’s disclosure, it should have resolved those concerns through timely meet and confers,

requests for deposition, and if necessary, a timely discovery motion or motion to strike. It did not

take any of these steps and any prejudice to Oyster has long-since been cured by subsequent events.

The evidence is relevant and probative, and, accordingly, this motion in limine should be denied.

OPPOSITION TO MIL NO. 6: TO EXCLUDE EVIDENCE OF NO-LONGER-
ASSERTED PATENTS AND CLAIMS, PRODUCTS, AND/OR NON-ASSERTED
INFRINGEMENT THEORIES

       Oyster seeks to exclude references to “no-longer asserted patents and claims.” As worded,

such a broad ruling would be inappropriate because a specific set of facts may be highly relevant

(and not unduly prejudicial) to the credibility of Oyster’s expert report on damages. Oyster

originally asserted infringement of 8 patents. Prior to expert discovery, Oyster dropped the ’816,

’898, and ’012 patents. Alcatel agrees not to reference Oyster’s decision to drop these 3 patents.

       Alcatel should be permitted, however, to discuss the five patents that were still in the case

as of the opening of expert discovery because Oyster’s assertions of them are pertinent to damages


                                                 5
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 10 of 18 PageID #: 4194



issues. In his opening expert report, Oyster’s damages expert (Stephen Dell) stated that he had

been retained to calculate Oyster’s reasonable royalty damages resulting from the alleged

infringement by Alcatel of the ’952, ’592, ’055, ’327, and ’511 Patents. (Ex. E, Dell Rep. ¶ 1.)

Although Mr. Dell described benefits that apply only to certain patents, he chose to treat all five

collectively and gave only one damages number for all five patents. But now Oyster has dropped

four additional patents and asserts only the ’327 patent against Alcatel.

       To the extent Mr. Dell is permitted to testify as to certain of his flawed opinions, Alcatel

should be permitted to cross-examine him on his opinions (or lack thereof) with respect to the

impact that Oyster’s decision to drop the ’511, ’592, ’952, and ’055 patents has (or does not have)

on his proposed damages analysis. There is no prejudice, let alone undue prejudice, that would

warrant the exclusion under FRE 403. See Huawei Techs. Co. v. T-Mobile US, Inc., Case No.

2:16-CV-52-JRG-RSP, Dkt. No. 440, at 7 (E.D. Tex. Sept. 15, 2017) (attached as Exhibit C)

(“[W]hile reference to a party’s decision to narrow its case is typically precluded under Rule 403,

the patents dropped in this action are integral to [Defendant’s] and Intervenors’ response to

[plaintiff’s expert’s] damages opinion.”).

OPPOSITION TO MIL NO. 7: TO PRECLUDE ANY REFERENCE TO OYSTER
BEING LITIGIOUS OR ITS BUSINESS MODEL BEING FOCUSED ON FILING
LAWSUITS

       In its MIL No. 7, Oyster seeks to preclude Alcatel from introducing evidence relating to

Oyster’s prior lawsuits and its business model being focused on litigation. As Oyster points out,

Alcatel has agreed to refrain from using pejorative terms such as “troll” and “pirate,” which

courts have restricted under FRE 403. But neutral, factually accurate descriptions of a patentee’s

business model and status as a “non-practicing entity” are relevant and appropriate. See MLC

Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657, 2019 U.S. Dist. Lexis 120182,

at *4 (N.D. Cal. July 18, 2019)(“However, Micron will be permitted to use more neutral terms


                                                 6
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 11 of 18 PageID #: 4195



such as ‘non-practicing entity’ when referring to MLC.”); St. Lawrence Commc’n LLC v. ZTE

Corp., No. 2:15-CV-349, 2017 U.S. Dist. Lexis 228923, at * 12 (E.D. Texas Mar. 2, 2017)(“This

limine would not exclude evidence or testimony that ‘St. Lawrence is a patent assertion entity

that does not manufacture or sell products in this field.’”)

       Oyster’s primary business activity being litigation, rather than commercialization of the

claimed technology, is relevant both to determining any damages calculation and to describing the

relationship between Oyster and its actual or potential licensees. Indeed, Oyster’s business

operations through litigation and licensing clearly bears on Georgia-Pacific Factors 5 and 6. See

Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970) (“5. The

commercial relationship between the licensor and licensee, such as, whether they are competitors

in the same territory in the same line of business; or whether they are inventor and promoter. 6. The

effect of selling the patented specialty in promoting sales of other products of the licensee; that

existing value of the invention to the licensor as a generator of sales of his non-patented items; and

the extent of such derivative or convoyed sales.”).            Because Oyster’s commercialization

capabilities and relationship with Alcatel and other defendants are relevant, there is no basis to

exclude accurate and neutral references to Oyster’s business model.

OPPOSITION TO MIL NO. 8: TO PRECLUDE ARGUMENT OR EVIDENCE ABOUT A
PARTY WITNESS’S INVOLVEMENT IN OTHER, UNRELATED CASES

       It is entirely proper for Alcatel to elicit factual statements about Mr. Ronaldi’s current and

prior employment history. See Metaswitch Networks Ltd. v. Genband US LLC, No. 2:14-cv-744-

JRG-RSP, Dkt. No. 289, at 7 (E.D. Tex. March 1, 2016) (“Parties may make factual statements

about prior employment history.”). Mr. Ronaldi explained at his deposition that he is currently a

member of several existing companies, and that he testified as a corporate representative for those

companies in patent litigation lawsuits. (Ex. F, Ronaldi Dep. Tr. at 26:15-17; 60:2-3; 65:1-10;



                                                  7
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 12 of 18 PageID #: 4196



79:7-10.) It is not unusual or prejudicial for parties to ask witnesses about their current and past

responsibilities, including whether they had previously testified as a corporate representative.

Moreover, in light of the number of times Mr. Ronaldi has testified, Alcatel should be permitted

to test Mr. Ronaldi’s credibility as a corporate witness by showing his history acting in that role.

Indeed, parties routinely test the credibility of witnesses by asking about their prior testifying

experience and on which side they testified.2

       Contrary to Oyster’s suggestion, Mr. Ronaldi’s corporate representative status with

companies other than Oyster does not “support . . . the implication that Oyster” is “unreasonably

or excessively litigious” (Dkt. 493, Mot. at 12). Mr. Ronaldi is not testifying about lawsuits he

has been involved with on behalf of Oyster that could lead to the implication that Oyster is

unreasonably litigious. And it is Oyster who made the choice to present Mr. Ronaldi as its

corporate representative. Oyster cannot now use that choice as a shield. Alcatel should therefore

be permitted to test the credibility of Oyster’s chosen witness using his current and former

employment history.

OPPOSITION TO MIL NO. 9: TO EXCLUDE HEARSAY OPINION OF THIRD-PARTY
“EXPERT”

       Oyster’s motion to exclude any evidence or opinions based on Dr. R. Brown’s statements

in response to technology questions from Werner Paulus, a significant initial investor in Oyster

Inc., should be denied. In its motion, Oyster points to Ex. 13 and 14 (of Dkt. No. 18). Oyster’s

Ex. 13 is an excerpt of a memorandum from Peter Snawerdt—CTO of Oyster, Inc.—responding

to issues raised by Mr. Paulus, who had provided Dr. R. Brown’s statements to Oyster Inc., and

Ex. 14 is Mr. Snawerdt’s testimony about the memo. In the memo, Mr. Snawerdt quotes and then



2
 In its re-filed Motion, Oyster makes the baseless assertion that Alcatel intends to refer to
Mr. Ronaldi as a “hired gun” at trial. This is not correct.


                                                 8
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 13 of 18 PageID #: 4197



responds to Dr. Brown’s criticisms of Oyster Inc.; by providing his own responses to Dr. R. Brown,

Mr. Snawerdt adopts the existence of Dr. R. Brown’s statements and explains Oyster Inc.’s official

position. Given Mr. Snawerdt’s position as an Oyster Inc. officer and significant shareholder of

Plaintiff, his memo is undeniably an admission of a party opponent, not hearsay. FED. R. EVID.

801(d)(2). Also, Mr. Snawerdt’s memo is a record of a regularly conducted activity: he responded

to an investor’s questions in the ordinary course of his business, and the memo is not hearsay on

this basis as well. Id. 803(6).

        The memo and statements are also highly relevant to, at least, the hypothetical negotiation

between the parties, the Georgia-Pacific factors, and the value of Oyster’s technology as perceived

by Oyster Inc. and a potential investor. Factor 9 relates to the utility and advantages of the patented

invention over the old modes or devices, and factor 10 relates to the nature of the patented

invention; the character of the commercial embodiment of it by the licensor; and the benefits to

those who used it. The memo and statements directly relate to these factors.

        Further, the memo and statements are relevant to rebutting Oyster’s assertions as to the

historical perceptions of and reactions from others as to the value of the patents and underlying

technology and Oyster’s ability to raise funds. For example, Oyster contends its technology was

highly valuable, but it could not get funding due to the dot.com bubble bursting. Alcatel can

demonstrate otherwise through Mr. Snawerdt’s memo and Dr. Brown’s statements adopted

therein.

OPPOSITION TO MIL NO. 10: TO PRECLUDE REFERENCE TO DELAYED
PAYMENT OF PATENT MAINTENANCE OR CORPORATE FEES

        Alcatel does not oppose this Motion as Oyster is not asserting the ’952 patent in the -478

litigation.




                                                  9
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 14 of 18 PageID #: 4198



OPPOSITION TO MIL NO. 11: TO PRECLUDE                                           AGREEMENT

       Oyster’s motion in limine should be denied because Oyster received

along with other documents well before any expert reports were served and never complained or

requested additional deposition testimony. Oyster made the calculated decision not to share those

documents with its damages expert Mr. Stephen Dell, and it should not be heard to complain

because it now regrets that decision.

       Oyster cannot credibly claim any prejudice in the timing of this production. On the same

day that ALU                                  , ALU also produced a technical document which

Oyster choose to rely on in its infringement expert’s opening report. Specifically, Oyster’s

infringement expert Dr. Dallesasse considered the technical document in depth with his expert

report containing over 13 citations thereto as supporting his infringement opinions. (Ex. G,

Dallesasse Rep. ¶¶ 85, 218, 220, 224, 226, 251, 269, 288, 293, 296, 300, 302 & 334 (citing ALU-

OYS_0195027).) Oyster thus considered ALU’s production of documents and strategically chose

what to include in its expert reports and what to strategically ignore. Mr. Dell confirmed in his

deposition that Oyster’s counsel had not made him aware of                           when it was

produced. Instead, he first learned of                        when reading the expert report of

Mr. Fancher, then ALU’s damages expert. (Ex. H, Dell Dep. Tr. at 206:10-211:1 (testifying that

Oyster’s counsel had not provided him                             prior to Mr. Fancher’s report).)

And having reviewed                        , he provided his opinion of that agreement during his

deposition. (Id. at 212:12-213:11 (analyzing



       Further, Mr. Stephen Dell served a supplemental expert report on January 30, 2018 in order

to address documents that Oyster failed to timely identify. Those documents, the WTAS Tax

documents, were produced 20 days after                             If Mr. Dell could adequately


                                               10
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 15 of 18 PageID #: 4199



address the WTAS Tax documents in his supplemental report, he certainly had the opportunity to

address whether                       impacted his opinion in his supplemental expert report.3

       In sum, ALU produced                         before any expert reports were submitted, and

Oyster had ample opportunity to address it. Any prejudice Oyster alleges to have suffered is due

to its own making, and Oyster should not benefit from that strategic choice.

Date: June 9, 2020                            Respectfully submitted,

                                             /s/ M. Scott Stevens
                                             Deron Dacus
                                             Texas State Bar No. 790553
                                             THE DACUS FIRM, P.C.
                                             821 ESE Loop 323, Suite 430
                                             Tyler, TX 75701
                                             Telephone: (903) 705-1117
                                             Facsimile: (903) 581-2543
                                             Email: ddacus@dacusfirm.com

                                             Michael E. Jones
                                             Potter Minton, a Professional Corporation
                                             110 N College Avenue
                                             Suite 500
                                             Tyler, TX 75702
                                             Telephone: 903-597-8311
                                             Facsimile: 903-593-0846
                                             mikejones@potterminton.com

                                             John D. Haynes (GA Bar No. 340599)
                                             Michael C. Deane (GA Bar No. 498195)
                                             ALSTON & BIRD LLP
                                             1201 West Peachtree Street
                                             Telephone: (404) 881-7000
                                             Facsimile: (404) 881-7777
                                             John.Haynes@Alston.com


3
  Moreover, Oyster’s claims that ALU intentionally delayed production of
are also unfounded. ALU produced                within one day of identifying it. ALU, in the
ordinary course of business,                             .                        , however, was
inadvertently indexed improperly and was therefore not captured in ALU’s initial
           . ALU did not identify          as relevant to this case until January 8, 2018. Upon
its identification of                   ALU produced it the very next day.



                                               11
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 16 of 18 PageID #: 4200



                                    Michael.Deane@Alston.com

                                    M. Scott Stevens (NC Bar No. 37828)
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1025
                                    Facsimile: (704) 444-1935
                                    Scott.Stevens@Alston.com



                                    ATTORNEYS FOR DEFENDANT
                                    ALCATEL-LUCENT USA INC.




                                      12
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 17 of 18 PageID #: 4201




             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I hereby certify that pursuant to Local Rule CV-5(a)(7)(B) that on May 18, 2017, the

Court entered a Protective Order (Dkt. No. 95) authorizing the filing of documents designated

pursuant to the Protective Order under seal.

        Dated: June 9, 2020
                                                    /s/ M Scott Stevens
                                                    M. Scott Stevens




                                               13
Case 2:18-cv-00478-JRG Document 36 Filed 06/11/20 Page 18 of 18 PageID #: 4202



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, a true and correct copy of the foregoing document

and a notice of filing of this document, under seal, pursuant to Local Rule CV-5(a)(7) were

served by electronic mail to the persons at the addresses below:

 Marc A. Fenster
 E-mail: mfenster@raklaw.com
 Reza Mirzaie
 E-mail: rmirzaie@raklaw.com
 Amir A. Naini
 Email: anaini@raklaw.com
 Neil A. Rubin
 Email: nrubin@raklaw.com
 Arka Chatterjee
 E-mail: achatterjee@raklaw.com
 Stanley H. Thompson, Jr.
 Email: sthompson@raklaw.com
 RUSS, AUGUST & KABAT
 12424 Wilshire Boulevard
 12th Floor
 Los Angeles, CA 90025
 Telephone: 310/826-7474
 Facsimile: 310/826-6991

 T. John Ward, Jr.
 E-mail: jw@wsfirm.com
 Claire Abernathy Henry
 E-mail: claire@wsfirm.com
 Andrea L. Fair
 E-mail: andrea@wsfirm.com
 WARD, SMITH & HILL, PLLC
 P.O. Box 13231
 Longview, Texas 75601
 Tele: 903/757-6400
 Facsimile 903/757-2323

 Attorneys for Plaintiff
 OYSTER OPTICS, LLC


Dated: June 9, 2020                                 /s/ M Scott Stevens
                                                    M. Scott Stevens




                                               14
